             Case 2:19-cr-00010-RSM Document 76 Filed 03/19/20 Page 1 of 2



 1
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
      UNITED STATES OF AMERICA,                        NO. CR19-010RSM
 9
                              Plaintiff,
                                                       SECOND AMENDED
10
                                                       CASE SCHEDULING ORDER
                       v.
11
12    HUAWEI DEVICE CO., LTD.,
      HUAWEI DEVICE USA, INC.,
13
14                            Defendants.
15
           The Court hereby ORDERS the parties to abide by the following case schedule:
16
17   EVENT                                                         DATE ORDERED
     Oral argument on pending motions (Dkts. 53, 54, 55, 57)       April 20, 2021
18
19   Deadline to file motions for depositions under Rule 15        May 21, 2021

20   Government’s notice of intent to admit evidence pursuant to   June 11, 2021
21   Fed. R. Evid. 404(b)
22   Parties to file motions re: Rule 404(b) and initial motions   July 19, 2021
23   in limine
24   Government’s production of Jencks Act and Rule 26.2           July 26, 2021
25   statements and Giglio impeachment materials
26   Defendants’ production of Rule 26.2 statements                August 9, 2021
27
28
     AMENDED CASE SCHEDULING ORDER – 1                                   UNITED STATES ATTORNEY
                                                                          700 Stewart Street, Suite 5220
                                                                         Seattle, Washington 98101-1271
                                                                                  (206) 553-7970
              Case 2:19-cr-00010-RSM Document 76 Filed 03/19/20 Page 2 of 2



 1   Government’s filing of witness list and exhibit lists (case-in-   August 20, 2021
     chief)
 2
 3   Defendants’ filing of witness list and exhibit lists              September 3, 2021
 4
     Deadline for completion of Rule 15 depositions (if any)           September 17, 2021
 5
 6   Deadline to file remaining motions in limine                      September 20, 2021

 7   Proposed jury instructions, voir dire, and verdict form           October 4, 2021
 8
     Trial                                                             October 18, 2021
 9
10
11           IT IS SO ORDERED.
12           DATED this 19th day of March, 2020.
13
14
15
16
17
                                                       A
                                                       RICARDO S. MARTINEZ
                                                       CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
     AMENDED CASE SCHEDULING ORDER – 2                                     UNITED STATES ATTORNEY
                                                                            700 Stewart Street, Suite 5220
                                                                           Seattle, Washington 98101-1271
                                                                                    (206) 553-7970
